Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive.
Regarding the new claim limitations/amendments that are directed to the negative/excluding/close-ended limitation “the skid assembly including no other actuators capable of providing movement of the slide assembly in other directions”, applicant argues that the limitation is not new subject matter because there is support in the disclosure that “the hydraulic cylinder 1122 is the only actuator shown or described as being part of the skid assembly, so the skid assembly includes no other actuators capable of providing movement in other directions.” Examiner disagrees because applicant’s disclosure and claims are inclusive or open-ended instead of being close-ended or excluding additional, unrecited elements. This is evidenced by the claims reciting the transitional phrase “comprising” instead of “consisting of” (MPEP 2111.03 Transitional Phrases). Thus, a 35 U.S.C. 112(a) new subject matter rejection is warranted (see below).
Applicant argues that modified Strate does not teach the limitation “the skid assembly including no other actuators capable of providing movement of the slide assembly in other directions” and that it would not be obvious to modify modified Strate to do so because the modification would render modified Strate unsuitable for its intended purpose. As shown in the revised rejection below, while the modified Strate of the 08/17/20 office action does not teach the limitation, modified Strate is still capable of being modified without rendering it unsuitable for its intended purpose of transporting and positioning of the BOP (see the revised rejection below).

While the claim 5 amendment renders the previous drawing objection moot (the drawing objection for the “U-shaped” feature of the “U-shaped guide” of claim 5), it appears that the isometric view of Figure 3A would be the best perspective for showing the U-shaped feature. However, it is still not clear what it is (e.g. which direction is the “U-shape” oriented? for example what are the 3-walls that form the “U-shape”) or where it is in the guide 1120 (if applicant wants to keep this structure in the claims, then perhaps applicant can submit a labeled/annotated figure of Figure 3A to clearly show the U-shaped feature and the direction of the “U-shape” orientation along with identifying, for example 3-walls that form the “U-shape”). 
The previous drawing objection(s) has/have been addressed and is/are withdrawn.
The previous specification objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.
Applicant’s arguments with respect to all the claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
the claim term “actuator” (it would be sufficient to amend the specification to recite “hydraulic cylinder 1122 (also known as actuator 1122)”);
the limitation “the skid assembly including no other actuators capable of providing movement of the slide assembly in other directions”.

Claim Objections
Claim 19 is objected to because of the following informalities: on page 10 of 22, the fifth line from the bottom, the phrasing of the limitation “retracting the slide assembly back to the retracted position, using the actuator” is awkward. It appears that the punctuation “,” should be replaced with -- by -- to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claims 1, 15, and 19, the new claim limitation “the skid assembly including no other actuators capable of providing movement of the slide assembly in other 
Claim(s) 2-14, 16-18, and 20-22 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 18, and 22, it is not clear if the “hydraulic cylinder” is the same or different from the “actuator” of its corresponding parent claim. For examination purposes, examiner assumes that they are the same and that the claims should recite “the actuator comprises a hydraulic cylinder” or “the actuator is a hydraulic cylinder”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Strate et al. US4359089 in view of Day US7389820, Polsky et al. US6763890, Trevithick et al. US7086474 (cited in 08/28/19 PTO-892), and McEwen et al. US3498375.
Regarding independent claim 1, Strate discloses, in Figures 1-2,
A skid assembly (carrier of Fig. 1) comprising:
a base assembly (frame 1 is flat per Fig. 1 and rectangular in Fig. 2) of elongate and generally flat rectangular shape having a first end (the end towards rod 6) and a second end (the end towards rod 7); and 
a slide assembly (cradle 30 is flat per Fig. 1 and rectangular in Fig. 2) of elongate and generally flat rectangular shape having a first end (the end towards hole 45) and a second end, and that at least partially overlies the base assembly in a stacked manner (Fig. 2; frame 1 and cradle 30 are stacked and parallel) in which the elongate shapes of the base and slide assemblies extend in parallel, wherein: 
the slide assembly comprises at least a first support station (the portion of cradle 30 that supports the three ram blocks of BOP 31) atop and toward the first end of the slide assembly; 
the first station is configured (the different portions of cradle 30 are configured to support the weight of the different components of BOP 31) to support a first component of multiple components of a blowout preventer (BOP) assembly; 

the slide assembly (hydraulic cylinders 24 provide relative sliding displacement between frame 1 and cradle 30) is movable relative to the base assembly between a retracted position in which the first end of the slide assembly overlies the first end of the base assembly and the second end of the slide assembly overlies the second end of the base assembly, and an extended position in which the first end of the slide assembly extends beyond the first end of the base assembly to an extent sufficient to position the first support station, with the multiple components of the BOP assembly in an assembled state and supported atop the first support station, directly over a well head located within a cellar at a well site with the base assembly supported atop a ground surface adjacent to an edge of the cellar (location relative to the cellar is considered to be intended-use); and
wherein the skid assembly comprises an actuator that moves the slide assembly in a horizontal direction relative to the base assembly (Strate; hydraulic cylinders 24 provide relative sliding displacement between frame 1 and cradle 30 in a horizontal direction).
Strate does not teach the first end of the slide assembly extends beyond the first end of the base assembly while in the extended position; a second support station atop and toward the second end of the slide assembly; a second component of multiple components of the BOP assembly; with the multiple components of the BOP assembly in a disassembled state in which at least the first and second components are not assembled; the skid assembly including no other actuators capable of providing movement of the slide assembly in other directions.
Day teaches, in Figures 1-2, a second frame 38 telescopically extending beyond a first frame 36 for the purpose of “facilitating the placement of BOP” (Day; Fig. 1-2; col. 2:48-53; col. 4:8).

Strate does not teach a second support station atop and toward the second end of the slide assembly; a second component of multiple components of the BOP assembly; with the multiple components of the BOP assembly in a disassembled state in which at least the first and second components are not assembled; the skid assembly including no other actuators capable of providing movement of the slide assembly in other directions.
Polsky teaches, in Figures 1-2, 7-8, and 11-13, a BOP transport skid 10 that supports a lower base 12 for supporting a nesting safety head component 14, a riser 16, and a triple BOP stack 18 in which the safety head 14, riser 16, and triple BOP stack 18 are considered to be separate components of a BOP assembly since they are packaged together on the BOP transport skid 10. Safety head 14 is a separate sub-assembly from the sub-assembly comprising the riser 16 and triple BOP stack 18; the two sub-assemblies are in a disassembled state. Lower base 12 has a second support plate that provides an upwardly facing support surface that supports and corresponds to the lower/bottom flange of the safety head 14 (this feature is relevant at least for dependent claim 10 regarding a second support plate with a support surface). The sub-assemblies are transported to a rig site and then assembled at the rig site (Polsky; col. 4:9-24)(this feature is relevant at least for independent claims 15 and 19 regarding transporting and assembling multiple BOP assembly components). Skid 10 allows for components to be stored/transported in a vertical orientation or in a horizontal orientation as shown in Figure 1 (Polsky; col. 4 lines 18 and 21) as well as for horizontally-oriented components to tilt/pivot while the vertically-oriented components are lifted into position.

Strate does not teach the skid assembly including no other actuators capable of providing movement of the slide assembly in other directions.
Trevithick teaches, in Figure 1, a BOP handling apparatus comprising a slidable carriage 14 and a single hydraulic cylinder 30 (actuator) for the purpose of moving the carriage 14.
McEwen, in at least Figures 1 and 7, a single drive shaft 32 (actuator) for propelling a BOP dolly in which a rotary table support is removable/displaceable so that the BOP can be slid into operative position by the dolly for the purpose of allowing the use of a simple BOP dolly that relies solely on a single horizontal actuator and so that a relatively smaller height derrick substructure can be used (McEwen; col. 1:39-44; shorter substructure of a derrick; col. 1:60-61 to col. 2:1 “low substructure is desire”; col. 2:19-21 and col. 2:31-32 and col. 2:43-55 describe how the rotary table support accommodates the simple BOP dolly).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the skid assembly as taught by Strate to only rely on a single horizontal actuator so that there are no other actuators capable of providing movement of the slide assembly in other directions as taught by Trevithick for the purpose of simplifying the skid assembly and reducing the cost of the skid assembly by eliminating any additional actuators for applications/operations where a relatively smaller height derrick substructure is desired as taught by McEwen.

Regarding claim 2, modified Strate teaches the invention substantially as claimed as described above, and wherein the base assembly (Strate; frame 1 has a flat bottom surface per Fig. 1) comprises a substantially flat support surface by which the skid assembly is able to be support by and dragged across the ground surface to position the skid assembly adjacent to the edge of the cellar. 

Regarding claim 3, modified Strate teaches the invention substantially as claimed as described above, and wherein the base assembly comprises a hitch (Strate; rod 7 is configured to be engaged by a winch) carried by the base assembly at one of the first end and the second end of the base assembly to be engaged by a winch of a flat bed truck to pull the skid assembly onto the flat bed of the flat bed truck and to lower the skid assembly from the flat bed of the flat bed truck.

Regarding claim 4, modified Strate teaches the invention substantially as claimed as described above, and wherein the base assembly is configured to support at least one counter-balancing weight toward the second end of the base assembly (Strate; rod 7 is configured to be coupled to a counter-balancing weight) to counterbalance the weight of the multiple components of the BOP assembly supported atop the first support station of the slide assembly when the slide assembly is at the extended position to prevent tipping of the skid assembly and the multiple components of the BOP assembly into the cellar.

Regarding claim 5, modified Strate teaches the invention substantially as claimed as described above, and wherein the base assembly comprises a guide (Strate; frame 1 includes a pair of vertical posts 14 that extend along the side of cradle 30) that extends upwardly from the base assembly to surround a portion of the periphery of the slide assembly to guide movement 

Regarding claim 6, modified Strate teaches the invention substantially as claimed as described above, and a hydraulic cylinder (Strate; hydraulic cylinders 24 provide relative sliding displacement between frame 1 and cradle 30) connected to the base assembly and the slide assembly, wherein the hydraulic cylinder is operable to effect movement of the slide assembly relative to the base assembly between the retracted position and the extended position.

Regarding claim 7, modified Strate teaches the invention substantially as claimed as described above, and wherein one of the base assembly and the slide assembly comprises at least one pair of wheels (Strate; rollers 4) to engage a portion of the other of the base assembly and the slide assembly to support movement of the slide assembly between the retracted position and the extended position.

Regarding claim 8, modified Strate teaches the invention substantially as claimed as described above, but does not teach wherein the slide assembly carries a first eyelet; the base assembly carries a second eyelet; and the first and second eyelets are positioned adjacent to each other to cause a hole defined by the first eyelet to be aligned with a hole defined by the second when the slide assembly is moved to the retracted position to enable an elongate pin, bolt or rod to be installed therethrough to lock the slide assembly in the retracted position.
Strate teaches a selectable locking mechanism comprising pins 43 and corresponding aligned holes 44 and 45 for the purpose of selectively locking/unlocking relative movement between components (Strate; col. 3:25-29).


Regarding claim 9, modified Strate teaches the invention substantially as claimed as described above, and corresponding holes formed through a first flange of a first component of the BOP assembly (Strate; rams of BOP 31 have a well head flange connection), wherein the holes formed through the first flange align with corresponding holes formed in a portion of the well head to enable the first component of the BOP assembly to be connected to the well head.
 Modified Strate does not teach the first support station comprises a first support plate that provides an upwardly facing support surface that defines a first hole pattern of multiple holes formed therethrough that align with the first flange of the first component of the BOP assembly.
Day teaches a second portion 46 that is adapted for connecting to BOP 12 using a flange assembly 48 with an upwardly facing support surface (Day; Fig. 1; flange 48 has two faces in which a downward/bottom face is towards BOP 12 and an upward/top face is towards conduit 20).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the first support station as taught by modified Strate to include a first support plate with an upwardly facing support surface and with a first hole pattern as taught by Day for the purpose of providing a secure connection between components.

Regarding claim 10, modified Strate teaches the invention substantially as claimed as described above, and wherein the second support station comprises a second support plate that provides an upwardly facing support surface (as previously cited in parent claim 1; Polsky; lower 
Modified Strate does not teach wherein the upwardly facing support surface defines a second hole pattern of multiple holes formed therethrough that align with the corresponding hole of the second flange.
Day teaches a flange connection at flange assembly 48 for the purpose of connecting two components (Day; Fig. 1; flange 48 has two faces in which a downward/bottom face is towards BOP 12 and an upward/top face is towards conduit 20).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the supporting interface between the second support station and the second component as taught by modified Strate to be a connected flanged connection as taught by Day for the purpose of providing a secure connection between components during storage, transport, and handling.

Regarding claim 11, modified Strate teaches the invention substantially as claimed as described above, and wherein the first component of the BOP assembly (Strate; BOP 31 has a double-ram block) comprises a double-ram BOP, and an annular BOP (Strate; Fig. 1; an annular BOP).

Polsky teaches the concept of a limited/restricted rig floor opening (for example, a height-restriction) for tilting a BOP assembly through the opening and realizes that different BOP assembly components may be delivered to a rig site in a disassembled state and then undergo a final assembly at the rig site in order to allow the disassembled components to individually fit through any limited/restricted openings/passages at the rig site (Polsky; col. 4:10-24).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the second component as taught by modified Strate to be the annular BOP as taught by Polsky for the purpose of allowing the disassembled components to individually fit through any limited/restricted openings/passages at the rig site (Polsky; col. 4:10-24). Doing so would allow an annular BOP to be assembled with the ram BOPs at rig sites where the rig floor opening has a height restriction that prevents a fully assembled annular/ram BOP to tilt/pivot and fit through the opening.

Regarding claim 12, modified Strate teaches the invention substantially as claimed as described above, and wherein at least one of the first support plate and the second support plate is exchangeable (modified Strate; the flange connections are configured to be exchanged/replaced) with a third support plate to provide the slide assembly with an upwardly facing support surface that defines at least a third hole pattern of multiple holes that align with corresponding holes formed through a third flange of a third component of multiple components of another BOP assembly (the “third support plate”, “third flange”, and “third component” are not positively recited and are thus considered to be intended-use).


 Modified Strate does not teach wherein at least one of the first support plate and the second support plate comprises an eyelet to enable lifting of at least one of the first support plate and the second support plate from the slide assembly to enable exchanging with another support plate, and to enable at least one of the first component and the second component of the BOP assembly to be secured to at least one of the first support plate and the second support plate with the belt, strap, cable or chain that extends through the BOP component (the “another support plate” and “a component” are not positively recited and are thus considered to be intended-use).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the at least one of the first support plate and the second support plate as taught by modified Strate to include an eyelet as taught by Strate for the purpose of providing a secure lifting/handling anchor point.

Regarding claim 14, modified Strate teaches the invention substantially as claimed as described above, and lifting eyelets at end caps 8 for lifting/handling rods 6-7; and front and rear straps 35 (Strate; Fig. 1-2).
 Modified Strate does not teach wherein at least one of the base assembly and the slide assembly carries multiple eyelets to cooperate with the at least one belt, strap, cable or chain to secure at least one component of the multiple components of the BOB assembly to at least one of the first support station and the second support station.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the at least one of the base assembly and the slide assembly as .

Claims 15- 22 are rejected under 35 U.S.C. 103 as being unpatentable over Strate et al. US4359089 in view of Day US7389820, Polsky et al. US6763890, Konduc et al. US20170254181, Roach et al. US9222494, Orr et al. US6902007, and Trevithick et al. US7086474 (cited in 08/28/19 PTO-892), and McEwen et al. US3498375.
Regarding independent claims 15 and 19, and dependent claim 17, modified Strate discloses the apparatus substantially the same as describe above in reference to claim 1 and its method of use, but is silent regarding a cellar, disassembling BOP components, and operating a derrick hoist.
Konduc teaches, in flowchart Figure 23, towing and skidding a cellar trailer to a cellar 115 for the purpose of reducing loading on a drilling rig by providing a separate modular structure for BOPs beneath a drill floor (Konduc; [9], [83]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by modified Strate to include transporting the skid to a cellar as taught by Konduc for the purpose of providing a separate modular structure for BOPs beneath a drill floor (Konduc; [9], [83]).
Modified Strate does not teach disassembling BOP components, and operating a derrick hoist.
Roach teaches operating a derrick hoist (Roach; col. 7:11 drilling hoist for deploying stack 200) because BOP components may be delivered to a wellsite as separate pieces that require assembly at the wellsite and also require a derrick/drilling hoist for performing the heavy lift operation.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by modified Strate to include operating a 
Modified Strate does not teach disassembling BOP components.
Orr teaches that it is routine practice to detach and disassemble the BOP for the purpose of re-assembling, re-attaching, and re-using the BOP at a new location (Orr; col. 1:27-30).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by modified Strate to include disassembling BOP components as taught by Orr for the purpose of using the BOP at a new location (Orr; col. 1:27-30).
While modified Strate does not teach the specific steps of disassembling BOP assembly components and securing the components for transport, examiner takes OFFICIAL NOTICE (In view of a lack of traversal by the applicant directed to the official notice in the previous office action, the official notice has been considered as admission of prior art. MPEP 2144.03(C) the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate) that it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to reverse the skid-unloading and assembling the BOP steps in order to derive the BOP disassembly and skid-loading steps.

Regarding claims 16 and 20, modified Strate teaches the invention substantially as claimed as described above, and a flange of the first component of the BOP (Strate; rams of BOP 31 have a flange connection). Modified Strate teaches the invention and is modified substantially the same as described above in reference to claim 9.
Modified Strate does not teach a support plate.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the first support station as taught by modified Strate to include a bolted support plate as taught by Day for the purpose of providing a secure connection between components.

Regarding claims 18 and 22, modified Strate teaches the invention substantially as claimed as described above, and a hydraulic cylinder (Strate; hydraulic cylinders 24 provide relative sliding displacement between frame 1 and cradle 30).

Regarding claim 21, modified Strate teaches the invention substantially as claimed as described above, but does not teach a winch of a truck.
Trevithick teaches a vehicle bed crane used for the purpose of lifting a BOP frame (Trevithick; col. 6:54-55).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the truck as taught by modified Strate to include a winch as taught by Trevithick for the purpose of lifting a BOP frame (Trevithick; col. 6:54-55).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	03/05/21

/Nicole Coy/            Primary Examiner, Art Unit 3672